These securities have not been registered under the Securities Act of 1933 (the "U.S. Securities Act") and may not be offered or sold in the United States or to U.S. persons (other than distributors) unless the securities are registered under the U.S. Securities Act, or an exemption from the registration requirements of the U.S. Securities Act is available. Hedging transactions involving these securities may not be conducted unless in compliance with the U.S. Securities Act. BELVEDERE RESOURCES CORPORATION PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT The undersigned subscriber (the “Subscriber”) hereby subscribes for and agrees to purchase 60,000,000 shares of the common stock of BELVEDERE RESOURCES CORPORATION (the “Company”) at a price of US$0.0001 per share (the “Shares”) for aggregate proceeds of US$6,000 (the “Funds”), all on the terms and subject to the conditions set forth in Schedule “A” attached hereto. EXECUTION BY SUBSCRIBER George Michael Rock Rutherford Tax ID or social insurance number Name of Subscriber /s/ Rock Rutherford 238 Lakeview Circle Montgomery, Texas 77356 Signature of Subscriber or authorized signatory of Subscriber (if Subscriber notan individual) Address of Subscriber Number and type of securities of the Company Name of contact person (if Subscriber not an individual) directly and indirectly held by the Subscriber Telephone number of Subscriber or contact person Facsimile number of Subscriber or contact person Executed by the Subscriber this 12th day of January, 2010. Please complete the following section if you require the certificate(s) representing the Shares to appear in the name of an intermediary, such as your broker, or require the certificate(s) delivered to an address other than that shown above. REGISTRATION INSTRUCTIONS DELIVERY INSTRUCTIONS Name to appear on certificate(s) Name and account reference, if applicable Account reference, if applicable Contact person Address of intermediary Address for delivery ACCEPTED by the Company this 12th day of January, 2010. Per: /s/ Shawn Englmann Shawn Englmann, President and Chief Executive Officer 1 Schedule “A” In consideration of the covenants and agreements herein, and the payment of one dollar made by each party to the other, the receipt and sufficiency of which is acknowledged by each party, the parties agree as follows: Delivery of Documents and Funds The Subscriber hereby delivers to the Company: (a) a completed and executed copy of this Agreement; (b) for all Subscribers: a completed and executed Investor Exemptions Questionnaire attached as Schedule “B” hereto, and in the case of a subscription for the Shares by the Subscriber acting as trustee or agent for a principal, the Subscriber shall provide the Company with an Investor Exemptions Questionnaire in the form set forth in Schedule “B” hereto for each trust, beneficial owner and/or principal for which the Subscriber is acting as trustee or agent; (c) if the Subscriber is a U.S. Person: a completed and executed Accredited Investor Questionnaire attached as Schedule “C” hereto and in the case of a subscription for the Shares by the Subscriber acting as trustee or agent for a principal, an Accredited Investor Questionnaire in the form set forth in Schedule “C” hereto for each trust, beneficial owner and/or principal for which the Subscriber is acting as trustee or agent; and (d) a certified check or bank draft for the Funds made payable to “AGR TOOLS, INC.” or evidence of a wire transfer sent to a bank account designated by the Company. Closing The closing of the transactions contemplated by this Agreement (the “Closing”) will take place as subscriptions are received by the Company. At Closing, the Company will deliver to the Subscriber a certificate representing the Shares registered in the name of the Subscriber or as directed on the cover page of this Agreement. 2 Subscriber’s Representations, Warranties, Covenants, Acknowledgements and Agreements The Subscriber represents and warrants to the Company, and acknowledges that the Company is relying on these representations and warranties to, among other things, ensure that it is complying with all of the applicable securities laws, that: (a) the Subscriber is purchasing as principal and is either: (i) not a U.S. person and is not acquiring the Shares for the account or benefit of any U.S. person; or (ii) a U.S. person who is purchasing the Shares in a transaction that does not require registration under the United States Securities Act of 1933, as amended (the “U.S. Securities Act”). (b) if the Subscriber is a resident of a jurisdiction other than the British Columbia (an “International Jurisdiction”), then: (i) the Subscriber is knowledgeable of, or has been independently advised as to, the applicable securities laws of the International Jurisdiction which would apply to this subscription, if there are any; (ii) the Subscriber is purchasing the Shares pursuant to exemptions under the securities laws of that International Jurisdiction or, if such is not applicable, the Subscriber is permitted to purchase the Shares under the applicable securities laws of the International Jurisdiction without the need to rely on exemptions; and (iii) the applicable securities laws do not require the Company to make any filings or seek any approvals of any kind whatsoever from any regulatory authority of any kind whatsoever in the International Jurisdiction; and the Subscriber will, if requested by the Company, deliver to the Company a certificate or opinion of local counsel from the International Jurisdiction which will confirm the matters referred to in subparagraphs (ii) and (iii) above to the satisfaction of the Company, acting reasonably; (c) if the Subscriber is a U.S. Person (as defined under Regulation S promulgated under the U.S. Securities Act (“Regulation S”), which definition includes an individual resident in the United States and an estate or trust of which any executor or administrator or trustee, respectively, is a U.S. Person), then: (i) the Subscriber understands that the Shareshave not been and will not be registered under the U.S. Securities Act or any applicable state securities laws, and that the sale contemplated hereby is being made in reliance on an exemption from registration pursuant to Section 4(6) of the U.S. Securities Act to accredited investors (as that term is defined in Rule 501(a) of Regulation D under the U.S. Securities Act, (an “Accredited Investor”)); and (ii) the Subscriber agrees that if it decides to offer, sell or otherwise transfer any of the Shares, it will not offer, sell or otherwise transfer any of such Shares directly or indirectly, unless: (A) the Company’s securities are publicly traded on a national securities exchange in Canada or the United States, the NASDAQ Stock Market or the OTC Bulletin Board; or (B) the Company consents, in its sole discretion, in writing to such transfer and the transfer is made outside the United States in a transaction meeting the requirements of Rule 904 of Regulation S (or such successor rule or regulation then in effect), if applicable, and in compliance with applicable state securities laws and it has prior to such sale furnished to the Company an opinion of counsel, in a form reasonably satisfactory to the Company regarding compliance with Rule 904 and any applicable state securities laws; or the transfer is made pursuant to an exemption from the registration requirements under the U.S. Securities Act provided by Rule 144A or 144 thereunder, if available, and in accordance with any applicable state securities laws and it has prior to such sale furnished to the Company an opinion of counsel, in a form reasonably satisfactory to the Company regarding compliance with Rule 144A or 144, as applicable, and any applicable state securities laws; and (iii) the Subscriber understands and acknowledges that upon the issuance thereof, and until such time as the same is no longer required under applicable requirements of the U.S. Securities Act or applicable state securities laws, the certificates representing the Shares shall bear the following legends: 3 If the Subscriber is a Canadian resident: “THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (ASDEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.“UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.” “UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR MONTHS AND A DAY AFTER THE LATER OF (i) THE PURCHASE OF THESE SECURITIES AND (ii) THE DATE THE ISSUER BECAME A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY.” and if the Shares are being sold outside of the United States in accordance with Rule 904 of Regulation S, the Regulations S legend may be removed by providing a declaration to the Company’s registrar and transfer agent in such form as the Company may prescribe, including an opinion of counsel that such sale complies with the requirements of the U.S. Securities Act; If the Subscriber is a U.S. resident: “NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE
